Exhibit 10.25 EXECUTION VERSION AMENDMENT NO. 3 AND REVOLVING COMMITMENT INCREASE THIS AMENDMENT NO. 3 AND REVOLVING COMMITMENT INCREASE, dated as of December 29, 2015 (this “Commitment Increase Agreement”), by and among ENOVA INTERNATIONAL, INC., a Delaware corporation, as borrower (the “Company”), the Guarantors party hereto, the Lender listed on the signature pages hereto (the “Amendment No. 3 Increasing Lender”) and Jefferies Finance LLC, as administrative agent (in such capacity, the “Administrative Agent”).Capitalized terms used herein but not defined herein shall have the meanings used in the Credit Agreement (as defined below).
